DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments and petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed 07 May 2021 for the application filed 31 July 2017. Claims 1-16 are pending (Claims 1, 7, 8, 10, 14, and 15 have been amended; new Claim 16 has been added).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application (CON of 13/621,419, filed 17 September 2012, now Patent No. 9,731,218, issued 15 August 2017; which claims PRO 61/602,330, filed 23 February 2012, and PRO 61/602,347, filed 23 February 2012) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:
“…accumulator tank such that the condensed water in the accumulator tank and the accessory tank…”; and
“a controller that is operatively coupled to the water level sensors and the first water pump”.
Claim 8 is objected to because of the following informalities:
“wherein the one or more first water filters and the one or more second water filters comprise…”.
Claim 12 is objected to because of the following informalities:
“wherein the accumulator tank and the sediment filter and /or the strainer contains or is coated…”.
Claim 16 is objected to because of the following informalities:
“further comprising a quick-disconnect fitting with a check valve [[and ]]located in the fluid path…”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 8, and 10-18 of U.S. Patent No. 9,731,218 in view of CONTRERAS (US Patent 5,824,243), singly or in combination.
Although the claims at issue are not identical, they are not patentably distinct from each other. The claimed limitations of the inventive application are considered broader than that of ‘218. 
Claims 1 and 3 are read upon by Claim 1 of ‘218. Claim 1 of ‘218 discloses the same or more specific elements of each limitation cited in Claims 1 and 3, i.e., a thermoelectric thermal separation device (i.e., a thermal separation device of inventive Claim 1), a first liquid-based heat exchanger, a second liquid-based heat exchanger, a first liquid-air heat exchanger, a first pumped liquid circulation loop, an accumulator tank, an accessory tank, an ambient temperature water storage tank (i.e., a water holding tank of inventive Claim 1), a water level sensor, a first system water outlet, a series of water filters in a fluid path (i.e., one or more first water filters and one or more second water filters of inventive Claim 1), a first pump (i.e., a first water pump of inventive Claim 1), and a controller. The claimed limitations of “a water purification process that purifies at least the condensed water” and “wherein in the system idle condition the controller monitors…” are directed toward intended uses of the claimed system and are not subject to patentability. 
Claim 2 is read upon by Claim 15 of ‘218. Claim 15 of ‘218 discloses an ozone injection system, which reads on the claimed ozonation.
Claims 4-14 is read upon by Claims 8-18 of ‘218, respectively.
Claim 15 is read upon by Claim 2 of ‘218. Claim 2 of ‘218 discloses a source of moving water or body of still water large enough to be an infinite heat sink; this is interpreted as the claimed “environmental thermal exchanger that is thermally connected to the hot region of the thermal separation device”.
	Claim 16 is obvious over Claim 1 of ‘218 in view of CONTRERAS. Claim 1 of ‘218 fails to disclose the claimed quick disconnect fitting with check valve. However, such a limitation is considered commonplace in the art as indicated by CONTRERAS who teaches a check valve 12 that advantageously prevents loss in a fluid line (c3/23-25) paired with quick disconnect fittings 13 in the same fluid line (c3/25-27). Such quick disconnect fittings advantageously allow for easy and quick access to the system for servicing (c3/40-42). Thus, the claimed quick-disconnect fitting with a check valve located in a fluid path between tanks would have been obvious to include to one of ordinary skill in the art at the time of the invention as disclosed by CONTRERAS for combination with the potable water production system of ‘218.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the phrase “such that condensed water in the accumulator tank and the accessory tank are at the same water level” renders the claim indefinite because it is not clear how condensed water is located in the accessory tank given that a prior limitation required “an accumulator tank that receives the condensed water”. Claims 2-15 are also rejected due to their dependency on Claim 1.
	Regarding Claim 1, the phrase “that is also indicative of a level of water in the accumulator tank” renders the claim indefinite for particularly pointing out and directly claiming the subject matter. It is understood that the accumulator tank only contains condensed water. Is Applicant equating “water” with “condensed water”?  Please be consistent with terminology/labeling.
	Regarding Claim 1, there is insufficient antecedent basis for “the water level sensors” in the line beginning “a controller that is operatively coupled…”. Only one “water level sensor” has been introduced.
Regarding Claim 4, there is insufficient antecedent basis for “the input air”.
Regarding Claim 10, there are insufficient antecedent bases for “any heated water reservoir” and “any refrigerated water reservoir”. It is noted that Claim 9 introduces a heated water reservoir and a refrigerated water reservoir.
Regarding Claim 10, it is unclear what would be considered “an intensity sufficient to provide a germicidal, virus inactivating dosage”. What is considered “sufficient”? A log reduction value of 2? A complete elimination of viruses? Which viruses are being eliminated?
Regarding Claim 11, it is unclear what would be considered “an intensity sufficient to provide a germicidal, virus inactivating dosage”. What is considered “sufficient”? A log reduction value of 2? A complete elimination of viruses? Which viruses are being eliminated?
Regarding Claim 13, there is insufficient antecedent basis for “the differing temperature waters”. Is Applicant referencing the water in the cold-water storage tank and the water in the ambient temperature water storage tank? Or is Applicant referencing different combinations of other waters found, e.g., in the accumulator tank? The accessory tank? The water holding tank? The heat exchangers? The liquid circulation loops?

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 13, the claim introduces “an ambient temperature water storage tank”. However, it is not clear how such a limitation is incorporated into or is associated with any other previously introduced element of the claimed system. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding Claim 14, the claim introduces a number of limitations, i.e., “a refrigerated water reservoir” and “a heated water reservoir”, but does not indicate how these limitations are incorporated into or are associated with any other previously introduced element of the claimed system. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4, 10, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2, 3, 5-9, 12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777